DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1-15, drawn to a sensing enteral catheter with feedback display system, classified in A61B5/065.
II. Claim(s) 16-19, drawn to an enteral catheter with IR CO2 MEMS sensor, classified in A61M2025/0166.
III. Claim 20, drawn to the method of determining detecting enteral tube placement in an airway, classified in A61J15/0084.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not necessarily resolve the generically recited “first sensing component” as a MEMS infrared carbon dioxide sensor.  The subcombination has separate utility such as sensing CO2 levels in a car’s exhaust system, use in tonometry, or useful for measuring .
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I/II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product(s) can be used to practice materially different processes. For example, the invention of Group I can be realized using alternative sensing means such as pressure sensors or pH sensors, not specifically a CO2 sensor. Furthermore, the product used to practice the method of Group III does not necessarily require a MEMS based IR CO2 sensor, but could utilize other means (e.g. indirect calorimetry) for monitoring CO2 .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification – specifically the different inventions are differently classified based upon their specific structural divergence as well as their functional divergence. For example, the method of Group III must be limited to nasopharageal insertion whereas the invention of Group I and II have broader potential utilities whereby they need only be capable of use as an enteral catheter. For further example, the sensing equipment in Group I is substantially broader than either Groups II and III which expands the potential characteristics of interest that could be monitored with the invention of Group I. Furthermore, the invention of Group II lacks any recitation toward feedback monitoring equipment or the shared utility of Groups I and II such that the supplied CO2 sensor could be used for any relevant purpose and need not even be suitable for determining whether the device is or is not in an airway;(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter as the divergences noted above create substantially different devices which can differ substantially in their utility, express usage, and capabilities;.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Heidi Hood on 02 March 2021 a provisional election was made to prosecute the invention of Group I, Claim(s) 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 16-20 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Publication No. 2009/0209849 (“Rowe”).
Regarding Claim 1, Rowe discloses a tube tip detection system (10), comprising:

A first sensing component (see generally 200 – specifically the various sensors, generally 20, located at the distal end of the tube – see Par. 51) disposed at the tip (whereby the sensing component can be any of pH, temperature, CO2, “and the like” sensors – see Par. 5); and
A feedback display (59; see Fig. 3);
Wherein feedback from the first sensing component is displayed on the feedback display (see Fig. 3) to indicate to a user of the tube tip detection system whether the tip is misplaced in a patient’s (12) airway (Par. 66, 71, 73).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0209849 (“Rowe”) as applied above, and further in view of U.S. Patent No. 5,423,320 (“Salzman”) and MEMS integrated narrow band infrared emitter and detector for infrared gas sensor (“Lai”).
Regarding Claim 2-4, Rowe discloses the invention substantially as claimed except that the first sensing component is a MEMS, IR CO2 sensor. While Rowe does contemplate sensing CO2 “levels” (see Par. 5, 22, 55, 66) Rowe only recites a generic “CO2 sensor” without reciting any particular and specific hardware thereof. However, Salzman discloses that IR CO2 sensors (12; Fig. 4) are known in the art of gastro-esophageal catheters/tubing (14). Salzman discloses that such sensors may comprise an IR emitter (18a, 30) and an IR receiver (18b, 32) such that carbon dioxide concentrations can be measured using infrared light (Brief Summary, Par. 13, 16, 21; Detailed Description, Par. 4; Clm. 1). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the system of Rowe to implement an IR based CO2 concentrations sensor, as disclosed by Salzman, in order to measure CO2 levels to which the catheter/tubing is exposed to thereby assisting in confirming location/proper placement of the tubing/catheter.

Regarding Claims 7, 9, and 11, Rowe discloses the enteral tube has a length (see Fig. 1). Rowe fails to explicitly disclose that the system should include “a second sensing component disposed along the length at a position spaced apart from the tip”. However, Salzman discloses that in some embodiments of the related gastric catheter/tubing (14) it may be useful to employ at least three sensors (50) including a 
Regarding Claim 8, Rowe, in view of Salzman, discloses the invention substantially as claimed except that the “second sensing component is disposed at a midpoint of the length”. However, Examiner notes that in the instant detailed disclosure Applicant fails to explicitly recognize or suggest that such a “midpoint” location is particularly important or anything more than one of the finite number of locations that an 
Regarding Claim 10, Rowe, as modified, discloses the invention substantially as claimed except that the three sensing components are “unequally spaced apart from one another”. However, Examiner notes that the instant specification does not appear to purport that such configuration solves any specifically stated purpose or confers and specific benefit. Examiner further notes that the sensors of modified Rowe must be either equally spaced or unequally spaced, the two configurations being the only two finite possibilities. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the three sensing elements of 
Regarding Claim 12, Rowe discloses that in some embodiments the feedback display may be attached to the enteral tube (see 302 – Par. 75, i.e. the “nasogastric tube port”).
Regarding Claim 13, Rowe discloses that in some embodiments the feedback display is separate from and not attached to the enteral tube (see Fig. 1) – the system using wireless transmission protocols for communication (Par. 76).
Regarding Claim 14, Rowe, as modified, discloses the invention substantially as claimed except that the sensing component is expressly “embedded” in the enteral tube, rather Rowe only recites the more general “on”. However, Salzman recites that such sensors can be “embedded in the wall” of the tubing (see Brief Summary, Par. 15). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to embed the sensing component within the wall of the tubing, as disclosed by Salzman, in order to securely connect the sensing components with the tubing to allow their implementation without separation or additional mechanical connecting components. Here only the expected results of utilizing a specific, known 
Regarding Claim 15, Rowe discloses the enteral tube can be an NG tube (see Fig. 1).
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0209849 (“Rowe”),U.S. Patent No. 5,423,320 (“Salzman”), and MEMS integrated narrow band infrared emitter and detector for infrared gas sensor (“Lai”) as applied above, as applied above, and further in view of U.S. Publication No. 2007/0261698 (“Palatnik”).
Regarding Claims 5 and 6, Rowe, as modified, discloses the invention substantially as claimed except for explicitly indicating that feedback indicates that the tip is entering the airway when the IR CO2 sensor “senses a carbon dioxide concentration” of 30mmHg or 35mmHg. Specifically, while Rowe explicitly mentions measuring and displaying CO2 concentration for monitoring (Par. 55 and 66) this is not explicitly recited as displaying concentration as mmHG. However, Palatnik discloses a related tubing system (Fig. 1) with a display (see e.g. Fig. 9) configured to display CO2 concentrations as measured at the distal tip of the interventional tubing (Par. 12, 34, 48) whereby the feedback is displayed as pressures in mmHg. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the feedback display (Fig. 3) of the invention of Rowe to display CO2 concentrations as partial pressures of mmHg, as disclosed by Palatnik, in order to .
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0209849 (“Rowe”),U.S. Patent No. 5,423,320 (“Salzman”), and MEMS integrated narrow band infrared emitter and detector for infrared gas sensor (“Lai”) as applied above, as applied above, and further in view of U.S. Publication No. 2009/0275825 (“Thomas”).
Regarding Claim 10, Examiner further notes Thomas which discloses a related NG tube (see Fig. 8) with a plurality of sensors (824.sub.1, 824.sub.2, and 824.sub.n) used to measure the position/location of the nube to determine proper placement (see Par. 60), whereby the system includes at least three sensors (See Fig. 10) whereby while not explicitly discussed by Thomas, the figures do illustrate unequal spacing (see Fig. 10). Furthermore, it must be understood that the system of Thomas contemplates 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783